Citation Nr: 0638129	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  00-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for medical treatment 
under 38 U.S.C. § 1702.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a gastrointestinal 
disability, claimed as constipation and stomach pain, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a chronic fatigue-
like syndrome, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for involuntary 
movements of the hands and feet, to include as due to an 
undiagnosed illness.

11.  Entitlement to service connection for urinary tract 
infections, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran had active service from November 1989 to May 1990 
and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
1994, July 1995, and March 1999 by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) located in 
Cleveland, Ohio.  Additional development was requested by the 
Board in February 2005; this matter is again before the Board 
for appellate review.

The veteran's service connection claim for flat feet is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

The veteran submitted a statement in August 2006 without 
waiver of initial AOJ review.  However, as no new argument or 
notice of new evidence has been submitted, a remand would 
serve no useful purpose and would only impose unnecessary 
burdens on VA and the veteran.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991). 

 
FINDINGS OF FACT

1.  The veteran's April 1991 report of medical examination 
reveals he had a hematoma on the dorsal aspect of the left 
hand that was resolving and that he was clinically evaluated 
as psychiatrically normal.  He denied he had or had had 
psychiatric symptoms.  His genitourinary system, neurologic 
system, and skin were clinically evaluated as normal.  In 
April 1991 he indicated he did not have and had not had 
frequent or severe headaches, skin diseases, stomach or 
intestinal trouble, or an adverse reaction to medicine.

2.  Competent, probative medical evidence indicates the 
veteran's is currently diagnosed with schizophrenia which 
competent medical evidence does not medically attribute to 
any in-service injuries or diseases.  Competent, probative 
medical evidence does not reveal that schizophrenia was 
diagnosed or manifest to a compensable degree within one year 
of his May 1991 discharge.  

3.  Credible, probative evidence indicates the veteran's 
schizophrenia developed more than two years after his May 
1991 discharge from active duty.

4.  Competent, probative medical evidence fails to indicate 
the veteran's diagnosed GERD is the result of or medically 
attributed to an in-service injury or disease.

5.  Competent, probative medical evidence does not reveal the 
veteran objectively exhibited signs or symptoms of 
unexplained memory loss, gastrointestinal complaints, 
headaches, a skin condition, fatigue, involuntary movements 
of the hands or feet, or urinary infections that are 
manifestations of an undiagnosed illness or are otherwise 
attributable to service.


CONCLUSIONS OF LAW

1.  A chronic psychiatric disability, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service, and schizophrenia, a psychosis, may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.317 (2006).

2.  The criteria to establish service connection for a 
psychosis for the purpose of establishing eligibility for 
medical treatment are not met. 38 U.S.C.A. §§ 1702, 5107 
(West 2002).

3.  GERD, to include as due to undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006).

4.  Memory loss, to include as due to undiagnosed illness, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

5.  A gastrointestinal disability, claimed as constipation 
and stomach pain, , to include as due to undiagnosed illness, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

6.  A chronic disability manifested by headaches, to include 
as due to undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2006).

7.  A chronic skin disability, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

8.  A chronic fatigue-like syndrome, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

9.  A chronic disability manifested by involuntary movements 
of the hands and feet, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

10.  A chronic disability manifested by urinary tract 
infections, to include as due to undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of letters from the AOJ to the appellant in January 2001, 
June 2005 and January 2006.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims, to include based on "undiagnosed illnesses," and of 
his and VA's respective duties for obtaining evidence.  The 
latter two letters requested the veteran submit any evidence 
in his possession pertinent to his claim while a letter 
issued in August 2006 informed him of the criteria for 
potential disability ratings and effective dates.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decisions that are the bases of this appeal were already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was thereafter readjudicated.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, post-service VA and 
private medical records, and Social Security Administration 
records.  VA medical examinations have been provided and as 
the record contains sufficient competent medical evidence in 
connection with his service connection claims, obtaining 
additional VA medical opinions are not necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further regarding the duty to assist, the claims folder 
contains the veteran's statements, to include personal 
testimony at the December 1994 hearing at the RO and in 
December 2004 before the undersigned, and lay statements in 
support of his appeal.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  In August 2006 the veteran submitted a statement in 
support of his claim in which he indicates he received 
notification that he was to report for psychiatric 
examination in May of 1991 or 1992.  However, a review of the 
evidence reveals that he had been discharged from in-patient 
psychiatric care in March 1994 and was notified to report for 
additional testing via in-patient services at a different 
facility in April 1994.  These records have already been 
obtained (and a review of the intake and personal histories 
taken do not reference the "1991 or 1992" treatment).  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.



Service Connection Claims

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to that effect; lay assertions of medical 
status, such as the veteran's statements, as well as those 
from his mother and sister, do not constitute competent 
medical evidence of the diagnosis or etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran's active duty service included a period of 
service in the Persian Gulf in support of Operation Desert 
Shield/Storm from November 1990 to April 1991.  He asserts 
that the claimed conditions are the result of his service in 
the Persian Gulf.  For veterans who served in the Southwest 
Asia theater of operations during the Persian Gulf War, 
service connection may also be established for chronic 
disability that cannot be attributed to a known clinical 
diagnosis (undiagnosed illness) or for a medically 
unexplained multisymptom illness (e.g., chronic fatigue 
syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).  
Objective indications of chronic disability resulting from 
undiagnosed illness must be manifest to a degree of 10 
percent either during active military service in Southwest 
Asia or no later than December 31, 2006.  38 C.F.R. 
§ 3.317(a) (2006).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to fatigue, skin signs or symptoms, headaches, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, and gastrointestinal symptoms signs or symptoms.  
38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2006).

An Acquired Psychiatric Disorder and Entitlement to Treatment 

With regard to the claim that the veteran has an acquired 
psychiatric condition due to an undiagnosed illness, the 
Board finds that the claim must be denied.  The application 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  Competent medical 
evidence shows the veteran is diagnosed with schizophrenia.  
See March 1994 VA discharge summary.  As the competent 
medical evidence clearly contains a diagnosis of a specific 
psychiatric disorder, the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not applicable.  Accordingly, 
service connection under this theory of entitlement is 
denied.  

Nor is service connection warranted on a nonpresumptive 
direct-incurrence basis.  The veteran's service medical 
records do not contain evidence of psychiatric symptoms and 
he was clinically evaluated as psychiatrically normal in 
April 1991.  The veteran also denied any psychiatric symptoms 
in April 1991.  After his discharge from service the veteran 
sought treatment in December 1993, was hospitalized in 
January 1994, and was diagnosed with undifferentiated type 
schizophrenia.  See March 1994 VA discharge summary and SSA 
records.  While the veteran's mother argues, see e.g. 
December 1994 hearing transcript, that the veteran is not 
schizophrenic but instead suffers from these symptoms due to 
service trauma and "chemical sensitivity" from his service 
in the Persian Gulf, as a lay person she is not competent to 
render a medical diagnosis.  The competent medical evidence 
indicates the veteran is schizophrenic.  However, competent 
medical evidence does not link the veteran's currently 
diagnosed acquired psychiatric disorder to his active duty 
service.  As such, the weight of the evidence is against 
direct service connection.

Certain diseases, to include schizophrenia, may be presumed 
to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006); 38 C.F.R. § 3.384, 71 Fed Reg. 145 (Jul. 28, 
2006).  As indicated above, the record shows that the veteran 
sought treatment in December 1993 and was hospitalized in 
January 1994, at which time he was diagnosed with 
schizophrenia and placed on medication.  See also SSA 
records.  Lay statements and testimony in support of the 
claim argue the veteran exhibited symptoms prior to his 
hospitalization.  However, there is no competent medical 
evidence diagnosing the veteran prior to this date.  The 
record indicates the veteran was in college prior to this 
date, and while he was seen by student health services on 
three occasions in 1993, none of the visits were for 
psychiatric symptoms.  See also April 1994 hospitalization 
records showing complaints of symptoms which the veteran 
indicated began in October/November 1993.  Even if it is 
assumed for the sake of argument that the veteran was 
schizophrenic prior to the date of his diagnosis, there is no 
indication the symptoms described prior to his diagnosis 
required medication or resulted in occupational (industrial) 
and social impairment such that a compensable rating would 
have been warranted within one year of his May 1991 discharge 
from active duty.  See 38 C.F.R. § 4.132, Diagnostic Code 
9204 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9204 (2006).  
As such, service connection is also not warranted on a 
presumptive basis.

As competent medical evidence does not attribute the 
veteran's currently diagnosed psychiatric disorder to his 
period of service and service connection is not warranted on 
a presumptive basis or any other theory of entitlement, the 
Board must conclude that the weight of the evidence is 
against his claim and his appeal is therefore denied.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

Even though the weight of the evidence is against his service 
connection claim for compensation, medical care benefits are 
permitted to be awarded to any veteran of the Persian Gulf 
War who developed an active psychosis within 2 years after 
service discharge.  38 U.S.C.A. § 1702 (West 2002 & Supp. 
2005).  As indicated, competent medical evidence reveals the 
veteran sought treatment in December 1993 and was diagnosed 
with undifferentiated schizophrenia as the result of a 
January 1994 hospitalization, which is more than two years 
after his discharge from active duty in May 1991.  This is 
additionally true as April 1994 VA hospitalization records 
reference symptoms in October/November 1993, while his SSA 
records indicate the veteran became disabled under the Social 
Security Act due to a primary diagnosis if schizophrenia 
beginning in December 1993.  While the lay statements and 
testimony in support of claim reference symptoms upon the 
veteran's discharge from service, the Board finds the 
statements made when the veteran was seeking medical care to 
be more credible than the statements made in connection with 
seeking benefits.  As the credible and more probative 
evidence indicates the veteran's schizophrenia developed more 
than two years after his May 1991 discharge from active duty, 
treatment benefits under 38 U.S.C.A. § 1702 are not 
warranted. See also 38 U.S.C.A. § 5107 (West 2002).

Gastroesophageal Reflux Disease

As indicated, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  Competent medical evidence shows the veteran is 
diagnosed with GERD.  See December 1994 VA medical record.  
As the competent medical evidence clearly contains a 
diagnosis of a specific disorder, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable and 
service connection under this theory of entitlement is 
denied.  

Nor is service connection warranted on a direct basis.  The 
veteran's service medical records do not contain evidence of 
gastronomical or esophageal symptoms.  The veteran also 
denied any stomach pain or problems with nausea in April 1991 
as well as denying any adverse reaction to medications.  
While the record indicates the veteran has been diagnosed 
with GERD, competent medical evidence does not link this 
disability to his service or any incident therein.  As such, 
the weight of the evidence is the claim and service 
connection is denied. 

Multiple Systems Complaints

The veteran also asserts that service connection is warranted 
for complaints of memory loss, gastrointestinal complaints, 
headaches, a skin condition, fatigue, involuntary movements 
of the hands and feet, and urinary tract infections as the 
result of his military service in Southeast Asia.  The 
medical evidence has been thoroughly reviewed and the Board 
finds that the claims must be denied.  The competent evidence 
of record fails to show the veteran has any chronic 
disability associated with any of his multiple complaints. 
Moreover, no chronic clinical entity manifested by any such 
complaint has been linked by competent evidence to service or 
any incident therein.  Additionally, the application of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  Accordingly, the 
weight of the evidence is against these claims and service 
connection is not warranted.  


ORDER

Service connection for an acquired psychiatric disability, to 
include as due to undiagnosed illness, is denied.

Service connection for a psychosis for the purpose of 
establishing eligibility for treatment under 38 U.S.C. § 1702 
is denied.

Service connection for GERD, to include as due to undiagnosed 
illness, is denied.

Service connection for memory loss, gastrointestinal 
complaints, headaches, a skin condition, fatigue, involuntary 
movements of the hands and feet, and urinary tract 
infections, to include as due to undiagnosed illness, is 
denied.


REMAND

The veteran's service medical records indicate that his feet 
were clinically evaluated as abnormal upon his enlistment.  
See September 1989 report of medical examination noting 
bilateral pes planus.  Credible lay statements and testimony 
in support of the appeal indicate that prior to service the 
veteran ran track in high school and had very little problems 
with his feet.

His April 1991 demobilization examination report reflects no 
deformity or tenderness of the feet was noted although the 
veteran indicated in his medical history that he had or had 
had foot trouble.  While on active duty the veteran was 
treated for plantar fasciitis and found to have bilateral 
hind-foot varus and severe hyper-pronation of the transverse 
tarsal joint.  See November 1990 service medical record; see 
also February 1991 record noting chronic plantar fasciitis.  
He was placed on temporary profiles due to his feet.  A 
January 1991 record (from while the veteran was in Southeast 
Asia) indicates that he had custom-made supports for his feet 
while X-ray revealed bilateral pes planus without 
degenerative changes; the medical record indicates the 
bilateral pes planus was Grade II/IV.  Post-service records 
continue to reveal complaints involving the veteran's feet.  
See e.g. July 1994 VA radiology report (X-rays showed signs 
of pes planus with very little arch formation).  

A pre-service condition will be considered to have been 
aggravated by service when there is an increase in disability 
during service, unless the increase in disability is due to 
the natural progress of the condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).  An increase in 
severity is distinguished from the mere recurrence of 
manifestations of the pre-existing injury or disease.  
Evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone or without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Davis v. Principi, 276 F.3d 1361 (Fed. Cir. 
2002).  As there is an indication that the veteran's 
bilateral pes planus was symptomatic while he was on active 
duty, a medical opinion is in order to determine whether such 
symptoms represented a chronic increase in the disability 
and, if so, whether such an increase was due to the natural 
progression of the disability.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA feet 
examination.  The examiner should 
determine whether the veteran's bilateral 
pes planus chronically increased in 
severity in service and, if so, whether 
such an increase represented a greater 
rate of progression than normally 
expected according to accepted medical 
principles or, alternatively, did the 
increase represent natural progress of 
the condition.  If any medical opinion 
cannot be given on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  Send the claims 
folder to the examiner for review.

2.  Readjudicate the veteran's claim for 
service connection for flat feet.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken on the claim for 
benefits and all evidence received since 
June 2006.  The appellant and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


